Title: From James Madison to Tench Coxe, 1 October 1787
From: Madison, James
To: Coxe, Tench


Dear Sir
N. York Octr. 1. 1787.
I have received & perused with much pleasure the remarks on the proposed Constitution for the U.S. which you have been so good as to favor me with. They cannot fail I think to satisfy the most scrupulous & jealous citizens, that the Act of the Convention, whatever faults it may have in other respects, is not chargeable with a dangerous similitude to real monarchy or Aristocracy. Col. Hamilton happens not to be in the City at Present. As soon as he returns your commands with respect to him shall be executed. I take it for granted that the Printers here will of themselves republish these pieces from the Philadelphia Papers. I think it not improbable that the subject & execution of them will attract the notice of the printers in most of the States. To ensure their republication however in Virginia, I will forward the copies, as soon as I discover which of my correspondents will be the most willing agents in a communication with our Printers. At present I am a perfect stranger to the sentiments of all of them on the merits of the new System, and have reason to believe that a direct application to the printer from any member of the Convention, would be made use of to disparage the Publication. With great esteem & regard I am, Sir, Yr. Obedt. hble. servt.
Js. Madison Jr
